DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 4-23-21 is acknowledged.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-23-21.
Claim Objections
Claim 1 is objected to because of the following informalities:  “comprising.” Should read “comprising:”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 4-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzocchi et al. (US 6,605,102).
	Regarding claim 1, Mazzocchi et al. discloses a method of manufacturing an emobli filter membrane 270 having a three-dimensional structure form a sheet of fabric made from at least one strand, comprising:
	Providing a mold 370 made from two parts 372, 376, a first part 372 having a cavity in the shape of the three-dimensional structure surrounded by a first surface, a second part 376 having a protrusion 378 in the shape of the three-dimensional structure surrounded by a second surface, and when the mold is closed there is a space between a surface of the cavity and a surface of the protruding portion;
	Arranging the sheet of fabric between said two parts of said mold;
	Molding said sheet of fabric by heat treatment to set said sheet of fabric, and thereby obtaining said 3D-structure (fig. 16, col. 24, line 27-col. 25, line 6). 
	Mazzocci et al. does not teach arranging the sheet of fabric between said two parts of said mold so that a first portion of said sheet is arranged between said surface of said cavity and said surface of said protruding par, and a second portion of said sheet circumscribe said first portion is arranged between said first and second surface. However, Mazzocci et al. teaches an alternative embodiment of a medical device 80 having a generally bell-shaped body 82 and an outwardly extending forward end 84. (see fig. 6A-6C and col. 12, line 42-col. 13 line 67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzocci et al. to arrange part of the fabric between the mold cavity and part of it outside the mold cavity in order to form the forward end 84 of a bell-shaped PDA device 80. 
	Regarding claim 4, Mazzocci et al. discloses wherein said obtained 3D-strucure is a dome shape (see fig. 11B and claims 3, 8).

	Regarding claim 6, Mazzocci et al. as modified teaches wherein no pressure is applied on the first portion due to the space provided, whereby a porosity of said sheet of fabric at said first portion is the same after said heat treatment as before (inherent since the process is the same as the claimed invention).
	Regarding claim 8, Mazzocci et al. discloses wherein said mold is shaped to provide said 3D-strucure with a distance between two points along a periphery of said 3D-strucure to be the same as a distance between the same two points over the 3D-strucure (see fig. 6B). 
	Regarding claim 9, Mazzocci et al. does not teach heating said sheet of fabric to 150 to 250 degrees Celsius. However, Mazzocci et al. teaches that the heating time and temperature can be varied as necessary to accommodate variations in the exact composition of the nitinol, prior heat treatment of the nitinol, the desired properties of the nitinol in the finished article, and other factors which will be well known to those skilled in this field (col.9, line 55-col. 10, line 47). Therefor it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the temperature within the claimed range in order to set the fabric in its deformed state. 

Claims 2-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzocci et al. as applied to claim 1 above, and further in view of Tilson et al. (2014/0066896).
Regarding claim 2, Mazzocci does not teach at least partly annihilating said second portion said sheet during heat treatment. However, Tilson et al. teaches the wire may be annealed or tempered to adjust its mechanical properties (para 152). Therefore, it would have been obvious to one of ordinary 
Regarding claim 3, Tilson et al. teaches wherein said sheet of fabric is made of PEEK (para 149). 
Regarding claim 7, Tilson et al. teaches wherein an angle between two crossing strands of said first portion are in the range 35 to 55 degree (para 124). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzocci et al. as applied to claim 1 above, and further in view of Laine (2014/0249565).
Regarding claim 10, Mazzocci et al. does not teach cooling said fabric in said mold before being removed. However, Laine teaches that once set, the assembly is cooled, for example in an ambient water bath. Once cooled, clam shells 375 and outer mold 325 may be removed (para 59). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzocci et al. with the teaching of Laine in order to facilitate removing of the fabric from the mold.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzocci et al. as applied to claim 1 above, and further in view of Kusleika et al. (2004/0153119).
Regarding claim 11, Mazzocci et al. does not teach mounting said 3D structure on a support frame adjacent a periphery of said 3D-structure after said filter membrane has been heat treated. However, Kusleika et al. teaches that filters are mounted onto elongated support members (para 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the 3D structure on a support frame in the method of Mazzocci et al. since Kusleika et al. teaches that filters are conventionally mounted on support frames. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522.  The examiner can normally be reached on 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/X.H.L/               Examiner, Art Unit 1742                                                                                                                                                                                         

/JEFFREY M WOLLSCHLAGER/               Primary Examiner, Art Unit 1742